' Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 1 of 9 PagelD #:3152

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

 

BEEZLiY v. FENIX PARTS, INC., et al. Case No. 1:17-cv-07896

Honorable Charles R. Norgle

 

 

JUDGMENT APPROVING CLASS ACTION SETTLEMENT

 

WHEREAS, a consolidated class action is pending in this Court entitled Beezley v. Fenix
Parts, Inc. et al., Case No. 1:17-cv-07896 (the “Action”);

WHEREAS, (a) Lead Plaintiffs Thomas Weeks, Douglas Barnard, and Keith B. White,
on behalf of themselves and the Settlement Class (defined below), and (b) defendants Fenix
Parts, Inc. (“Fenix”), Kent Robertson (“Robertson”), and Scott Pettit (“Pettit”) (collectively, the
“Individual Defendants”; and, together with Fenix, the “Defendants”; and together with Lead
Plaintiffs, the “Parties”) have entered into a Stipulation and Agreement of Settlement dated
November 6, 2019 (the “Stipulation”), that provides for releases and a complete dismissal with
prejudice of the claims asserted against Defendants in the Action, and other terms and conditions
set forth in the Stipulation, subject to the approval of this Court (the “Settlement”);

WHEREAS, unless otherwise defined in this Judgment, the capitalized terms herein shall
have the same meaning as they have in the Stipulation;

WHEREAS, by Order dated November 26, 2019 (the “Preliminary Approval Order’),
this Court: (a) preliminarily approved the Settlement; (b) certified the Settlement Class solely for

purposes of effectuating the Settlement; (c) ordered that notice of the proposed Settlement be
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 2 of 9 PagelD #:3153

provided to potential Settlement Class Members; (d) provided Settlement Class Members with
the opportunity either to exclude themselves from the Settlement Class or to object to the
proposed Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

WHEREAS, due and adequate notice has been given to the Settlement Class;

WHEREAS, the Court conducted a hearing on August 12, 2020 (the “Settlement
Hearing”) to consider, among other things, (a) whether the terms and conditions of the
Settlement are fair, reasonable and adequate to the Settlement Class, and should therefore be
approved; and (b) whether a judgment should be entered dismissing the Action with prejudice as
against the Defendants; and

WHEREAS, the Court having reviewed and considered the Stipulation, all papers filed
and proceedings held herein in connection with the Settlement, all oral and written comments
received regarding the Settlement, and the record in the Action, and good cause appearing
therefor;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1. Jurisdiction — The Court has jurisdiction over the subject matter of the Action,
and all matters relating to the Settlement, as well as personal jurisdiction over all of the Parties
and each of the Settlement Class Members.

2. Incorporation of Settlement Documents — This Judgment incorporates and
makes a part hereof: (a) the Stipulation filed with the Court on November 8, 2019; and (b) the
Notice, the Summary Notice, and the Postcard Notice, all of which were filed with the Court on
November 8, 2019.

3. Class Certification for Settlement Purposes — The Court hereby affirms its

determinations in the Preliminary Approval Order certifying, for the purposes of the Settlement
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 3 of 9 PagelD #:3154

only, the Action as a class action pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil
Procedure on behalf of the Settlement Class consisting of all persons and entities who or which
purchased or otherwise acquired shares of Fenix common stock (i) in Fenix’s initial public
offering on May 14, 2015, and/or (ii) on the public market between May 14, 2015 and June 27,
2017, inclusive, and were allegedly damaged thereby. Excluded from the Settlement Class are
Defendants; the Officers and/or directors of Fenix; Immediate Family members of each of the
Individual Defendants; any person, firm, trust, corporation, Officer, director or other individual
or entity in which any Defendant has a controlling interest or which is related to or affiliated with
any of the Defendants; and the legal representatives, agents, affiliates, heirs, successors-in-
interest or assigns of any such excluded party. Also excluded from the Settlement Class are the
persons and entities listed on Exhibit 1 hereto who or which are excluded from the Settlement
Class pursuant to request.

4. Adequacy of Representation — Pursuant to Rule 23 of the Federal Rules of Civil
Procedu‘e, and for the purposes of the Settlement only, the Court hereby affirms its
determinations in the Preliminary Approval Order certifying Lead Plaintiffs as Class
Representatives for the Settlement Class and appointing Lead Counsel as Class Counsel for the
Settlement Class. Lead Plaintiffs and Lead Counsel have fairly and adequately represented the
Settlement Class both in terms of litigating the Action and for purposes of entering into and
implementing the Settlement and have satisfied the requirements of Federal Rules of Civil
Procedure 23(a)(4) and 23(g), respectively.

5. Notice — The Court finds that the dissemination of the Postcard Notice, the online
posting of the Notice, and the publication of the Summary Notice: (a) were implemented in

accordance with the Preliminary Approval Order; (b) constituted the best notice practicable
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 4 of 9 PagelD #:3155

under the circumstances; (c) constituted notice that was reasonably calculated, under the
circumstances, to apprise Settlement Class Members of (i) the pendency of the Action; (ii) the
effect of the proposed Settlement (including the Releases to be provided thereunder); (iii) Lead
Counsel’s motion for an award of attorneys’ fees and reimbursement of Litigation Expenses; (iv)
their right to object to any aspect of the Settlement, the Plan of Allocation and/or Lead Counsel’s
motion for attorneys’ fees and reimbursement of Litigation Expenses; (v) their right to exclude
themselves from the Settlement Class; and (vi) their right to appear at the Settlement Hearing;
(d) constituted due, adequate, and sufficient notice to all persons and entities entitled to receive
notice of the proposed Settlement; and (e) satisfied the requirements of Rule 23 of the Federal
Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the
Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other
applicable law and rules.

6. Final Settlement Approval and Dismissal of Claims — Pursuant to, and in
accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court hereby fully and
finally approves the Settlement set forth in the Stipulation in all respects (including, without
limitation: the amount of the Settlement; the Releases provided for therein; and the dismissal
with prejudice of the claims asserted against Defendants in the Action), and finds that the
Settlement is, in all respects, fair, reasonable and adequate to the Settlement Class. The Parties
are directed to implement, perform and consummate the Settlement in accordance with the terms
and provisions contained in the Stipulation.

7. The Action and all of the claims asserted against Defendants in the Action by
Lead Plaintiffs and the other Settlement Class Members are hereby dismissed with prejudice.

The Parties shall bear their own costs and expenses, except as otherwise expressly provided in
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 5 of 9 PagelD #:3156

the Stipulation.

8. Binding Effect — The terms of the Stipulation and of this Judgment shall be
forever binding on Defendants, Lead Plaintiffs and all other Settlement Class Members
(regardless of whether or not any individual Settlement Class Member submits a Claim Form or
seeks or obtains a distribution from the Net Settlement Fund), as well as their respective
successors and assigns. The persons and entities listed on Exhibit 1 hereto are excluded from the
Settlement Class pursuant to request and are not bound by the terms of the Stipulation or this
Judgment.

9. Releases — The Releases set forth in paragraphs 5 and 6 of the Stipulation,
together with the definitions contained in paragraph 1 of the Stipulation relating thereto, are
expressly incorporated herein in all respects. The Releases are effective as of the Effective Date.
Accordingly, this Court orders that:

(a) Without further action by anyone, and subject to paragraph 10 below,
upon the Effective Date of the Settlement, Lead Plaintiffs and each of the other Settlement Class
Members, on behalf of themselves, and their respective heirs, executors, administrators,
predecessors, successors, and assigns in their capacities as such, shall be deemed to have, and by
operation of law and of this Judgment shall have, fully, finally and forever compromised, settled,
released, resolved, relinquished, waived and discharged each and every Released Plaintiffs’
Claim against the Defendants and the other Defendants’ Releasees, and shall forever be enjoined
from prosecuting any or all of the Released Plaintiffs’ Claims against any of the Defendants’
Releasees. This Release shall not apply to any of the Excluded Claims (as that term is defined in
paragraph 1(q) of the Stipulation).

(b) Without further action by anyone, and subject to paragraph 10 below,
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 6 of 9 PagelD #:3157

upon the Effective Date of the Settlement, Defendants, on behalf of themselves, and their
respective heirs, executors, administrators, predecessors, successors, and assigns in their
capacities as such, shall be deemed to have, and by operation of law and of this Judgment shall
have, fully, finally and forever compromised, settled, released, resolved, relinquished, waived
and discharged each and every Released Defendants’ Claim against Lead Plaintiffs and the other
Plaintiffs’ Releasees, and shall forever be enjoined from prosecuting any or all of the Released
Defendants’ Claims against any of the Plaintiffs’ Releasees. This Release shall not apply to any
person or entity listed on Exhibit 1 hereto.

10. Notwithstanding paragraphs 9(a) — (b) above, nothing in this Judgment shall bar
any action by any of the Parties to enforce or effectuate the terms of the Stipulation or this
Judgment.

11. Rule 11 Findings - The Court finds and concludes that the Parties and their
respective counsel have complied in all respects with the requirements of Rule 11 of the Federal
Rules of Civil Procedure in connection with the institution, prosecution, defense, and settlement
of the Action.

12, No Admissions —This Judgment, drafts of a Term Sheet, the Stipulation (whether
or not consummated) including the exhibits thereto and the Plan of Allocation contained therein
(or any other plan of allocation that may be approved by the Court), the negotiations leading to
the execution of the Stipulation, any proceedings taken pursuant to or in connection with the
Stipulation and/or the approval of the Settlement (including any arguments proffered in
connection therewith), shall not be:

(a) offered against any of the Defendants’ Releasees as evidence of, or

construed as, or deemed to be evidence of any presumption, concession, or admission by any of
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 7 of 9 PagelD #:3158

the Defendants’ Releasees with respect to the truth of any fact alleged by Lead Plaintiffs or the
validity of any claim that was or could have been asserted or the deficiency of any defense that
has been or could have been asserted in this Action or in any other litigation, or of any liability,
negligence, fault, or other wrongdoing of any kind of any of the Defendants’ Releasees or in any
way referred to for any other reason as against any of the Defendants’ Releasees, in any civil,
criminal or administrative action or proceeding, other than such proceedings as may be necessary
to effectuate the provisions of the Stipulation;

(b) offered against any of the Plaintiffs’ Releasees, as evidence of, or
construed as, or deemed to be evidence of any presumption, concession or admission by any of
the Plaintiffs’ Releasees that any of their claims are without merit, that any of the Defendants’
Releasees had meritorious defenses, or that damages recoverable under the Complaint would not
have exneeded the Settlement Amount or with respect to any liability, negligence, fault or
wrongdoing of any kind, or in any way referred to for any other reason as against any of the
Plaintiffs’ Releasees, in any civil, criminal or administrative action or proceeding, other than
such proceedings as may be necessary to effectuate the provisions of the Stipulation; or

(c) construed against any of the Releasees as an admission, concession, or
presumption that the consideration to be given under the Settlement represents the amount which
could be or would have been recovered after trial;

provided, however, that the Parties and the Releasees and their respective counsel
may refer to this Judgment and the Stipulation to effectuate the protections from liability granted
hereunder and thereunder or otherwise to enforce the terms of the Settlement.

:3. Retention of Jurisdiction — Without affecting the finality of this Judgment in any

way, this Court retains continuing and exclusive jurisdiction over: (a) the Parties for purposes of
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 8 of 9 PagelD #:3159

the administration, interpretation, implementation and enforcement of the Settlement; (b) the
disposition of the Settlement Fund; (c) any motion for an award of attorneys’ fees and/or
Litigation Expenses by Lead Counsel in the Action that will be paid from the Settlement Fund;
(d) any motion to approve the Plan of Allocation; (ec) any motion to approve the Class
Distribution Order; and (f) the Settlement Class Members for all matters relating to the Action.

14. Separate orders shall be entered regarding approval of a plan of allocation and the
motion of Lead Counsel for an award of attorneys’ fees and reimbursement of Litigation
Expenses. Such orders shall in no way affect or delay the finality of this Judgment and shall not
affect or delay the Effective Date of the Settlement.

15. Modification of the Agreement of Settlement — Without further approval from
the Court, Lead Plaintiffs and Defendants are hereby authorized to agree to and adopt such
amendments or modifications of the Stipulation or any exhibits attached thereto to effectuate the
Settlement that: (a) are not materially inconsistent with this Judgment; and (b) do not materially
limit the rights of Settlement Class Members in connection with the Settlement. Without further
order of the Court, Lead Plaintiffs and Defendants may agree to reasonable extensions of time to
carry out any provisions of the Settlement.

16. Termination of Settlement — If the Settlement is terminated as provided in the
Stipulation or the Effective Date of the Settlement otherwise fails to occur, this Judgment shall
be vacated, rendered null and void and be of no further force and effect, and this Judgment shall
be without prejudice to the rights of Lead Plaintiffs, the other Settlement Class Members and
Defendants, and the Parties shall revert to their respective positions in the Action as of May 30,
2019, as provided in the Stipulation.

17. Entry of Final Judgment — There is no just reason to delay the entry of this
Case: 1:17-cv-07896 Document #: 164 Filed: 08/07/20 Page 9 of 9 PagelD #:3160

Judgment as a final judgment in this Action. Accordingly, the Clerk of the Court is expressly
directed to immediately enter this final judgment in this Action.

SO ORDERED this 7 ___ day of August 2020.

Mijide

The Honorable/C harlgs R. Norgle
United able District Judge
